Citation Nr: 0127427	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  99-19 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for lumbar disc disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1966 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 RO decision which 
denied service connection for lumbar disc disease.  A Travel 
Board hearing was held at the RO in September 2001 before the 
Board Member designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
2001).  A transcript of the hearing testimony has been 
associated with the claims file.  



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the veteran's appeal has been obtained by 
the RO.  

2.  The veteran has lumbar disc disease that is likely the 
result of an injury during combat service.  


CONCLUSION OF LAW

Resolving any doubt in the veteran's favor, the veteran's 
lumbar disc disease was incurred as a result of injury during 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
1154(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303 (2001).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2001)).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  It appears that all appropriate notice 
has been provided, and there have been statements and 
supplemental statements of the case, rating actions, and 
other communications.  Examinations have been conducted and 
as to the issues herein considered, there is no evidence that 
needs to be obtained.  For those reasons, and in view of the 
favorable action taken herein, no further assistance to the 
veteran is required to satisfy the VA's duty to assist him in 
the development of this claim as mandated by law.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
during active duty, or for aggravation of a preexisting 
injury or disease during active duty.  38 U.S.C.A. § 1110.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The Board notes that the veteran's period of service, 
included active duty in Vietnam.  He was injured in combat by 
hostile grenade fragments and sustained multiple wounds of 
the upper and lower extremities, face, neck, head, abdomen, 
and right eye.  He underwent multiple surgeries in connection 
with his combat injuries.  The veteran was awarded several 
service and combat medals including the Purple Heart Medal 
and Combat Infantry Badge.  A review of his service medical 
records is negative for complaints, diagnosis or treatment 
related to a low back injury.  

Service connection is currently in effect for residuals of 
shell fragment wounds (SFW) to the left leg and ankle 
including avulsion of the peroneal nerve with retained 
foreign bodies with a 40 percent evaluation; residuals of SFW 
to the right forearm and hand including contusion of right 
ulnar nerve with a 40 percent evaluation; residuals of SFW 
with blindness in the right eye with a 40 percent rating; 
residuals of SFW to the right leg with a 20 percent 
evaluation; residuals of SFW to the abdomen including a small 
bowel and colon resection with a 20 percent rating; residuals 
of SFW to the left hand with a 10 percent rating, and for 
headaches with a 10 percent rating.  The combined rating for 
his service-connected disabilities is 90 percent.  
Entitlement to a total disability evaluation (100 percent) 
for individual unemployability due to his service-connected 
disabilities was awarded in April 1996.  

Private medical records dated from January 1996 to October 
1996 show treatment for complaints of low back pain.  
Cervical and lumbar radiculopathy was noted in a March 1996 
medical record.  An October 1996 record notes diffuse 
degenerative changes in the low back on magnetic resonance 
imaging (MRI) study.  

VA medical records dated from April 1996 to October 1998 also 
reflect treatment for low back pain.  

On VA examination conducted in September 1996, the veteran 
gave a history of falling nine feet from a helicopter during 
service with resultant injuries to his neck and back.  The 
examiner noted that the veteran experienced acute lumbosacral 
strain for a few weeks following the injury.  The examiner 
related that his neck and lower back pain continued to 
increase in severity following the grenade and land mine 
explosion three months after the claimed helicopter accident.  

On February 1997 VA examination, it was noted that the 
veteran injured his low back during a fall from a helicopter 
and also at the time of the grenade and land mine explosion 
three months later.  The examiner indicated that the veteran 
experienced intermittent low back pain since the service 
injuries and a lumbar spine MRI revealed a focal nuclear 
protrusion at the L5-S1 level.  Mechanical low back pain and 
degenerative disc disease were diagnosed as the cause of his 
continuing lower back pain.  

During the September 1998 VA examination, it was noted that 
his past medical history included 45 prior surgeries, all 
related to combat injuries sustained in Vietnam.  On physical 
examination of the veteran's gait, a left foot drop was 
demonstrated.  Lumbar degenerative disc disease was 
diagnosed.  

The veteran essentially contends that his current lumbar disc 
disease began as a result of the trauma from his multiple 
combat-related injuries.  In this regard, the Board notes 
that during the September 2001 Travel Board hearing, the 
veteran testified that he first received treatment for a low 
back condition two to three years after his discharge from 
service.  He maintained, under oath, that he had no 
intervening injury to his low back after his service 
discharge and essentially performed sedentary work following 
active duty.  He indicated that he had gait impairment due to 
his service-connected injuries which may have caused his 
current low back disorder.  The veteran also testified that 
his doctor indicated that his extensive combat injuries 
triggered a "genetic trait" which caused his lumbar disc 
disease.  

The veteran submitted a March 2000 statement from a 
neurosurgeon, Thomas Jones, M.D.  Dr. Jones indicated that he 
had treated the veteran since October 1995 for chronic spinal 
complaints.  The doctor noted that the veteran developed 
progressive low back pain shortly after his discharge from 
service and the back symptoms continued to be disabling.  Dr. 
Jones opined that given the severity of the veteran's combat 
trauma as well as the current extent of the degenerative 
changes in his back, a reasonable possibility existed that 
such was related to active duty or to his service-connected 
injuries.  

Applying the relevant law and regulations to the facts in 
this case, the Board notes that the veteran has stated that 
he first injured his back after falling nine feet from a 
helicopter during active duty.  Several other records note 
that his current low back disorder began as a result of 
trauma from the land mine and grenade explosion. In this 
regard, it is noted that the veteran was granted service 
connection for several combat-related disorders.  Although 
there is no clear indication in his service medical records 
regarding a back injury following a fall from a helicopter, 
he is a combat veteran and sustained numerous injuries as a 
result of land mine and grenade explosions.  As such, the VA 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such combat service satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if the evidence is consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in service and, to that end, 
the VA shall resolve every reasonable doubt in favor of the 
veteran.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
Under the circumstances, and with consideration of the 
veteran's testimony and statements, the Board finds that it 
is not inconsistent with his combat duties to have 
experienced an injury to his lower back following the grenade 
and land mine explosions.  Therefore, it is not inconceivable 
that the veteran's back disorder, currently diagnosed as 
lumbar disc disease, began as a result of his combat 
experiences in Vietnam.  

VA examination reports generally show that the veteran 
currently has degenerative disc disease of the lumbar spine.  
The examining physician opined that his condition may be 
related the claimed helicopter fall as well as from the 
trauma associated with the grenade and land mine explosions, 
based on the veteran's history.  Given that it is not 
inconceivable that he sustained such an injury in Vietnam as 
claimed, and considering his history and the medical opinions 
offered by the VA examiners and the veteran's private 
physician that the his current lumbar disc disease could have 
been caused by such trauma, the Board finds, with all 
reasonable doubt being resolved in the veteran's favor, that 
the veteran's lumbar disc disease, was incurred during his 
active military service.  Accordingly, the Board concludes 
that the veteran's claim for service connection for lumbar 
disc disease is granted.  




	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for lumbar disc disease is granted.  




		
	N. R. ROBIN 
	Member, Board of Veterans' Appeals

 

